Quinn, J.
(dissenting.)
I dissent. The region traversed by the Coleraine and Hibbing branches of the defendant’s system of railway, is one vast swamp some 25 miles in extent. It is composed of tamarack, cedar, spruce, moss and muskeg marshes, all different. Sand Creek furnishes the nearest natural drainage outlet for that part of the swamp near Toivola and Hull Junction. This region was heavily timbered, and in early days loggers cut and removed the timber, and in times of high water, drove the logs down the creek to the St. Louis. At certain times during the summer seasons the water in this portion of the swamp dried up so that the bottom of the creek was dry and a person might walk across that portion of the swamp, but, following heavy rains or the melting of snow, it was covered with water.
The- fall of the surface of the ground on the bottom of the depressions or coolies where the seven ditches were constructed, and the locality where they reached the creek are as follows: No. 1 has a fall of over 15 feet and reaches the creek 3 miles below the plaintiff’s forty; No. 2 and No. 3 have a fall of over 6 feet and their waters reach the creek about 2 miles below the forty; No. 4 has a fall of about 6 feet and reaches the creek immediately below the forty; No. 5 has a fall of nearly 7 feet and its waters enter the creek on the forty; No. 6 has a fall of about 5 feet and enters the creek about 160 rods west of the forty; No. 8 extends east from a point 160 rods west of the Hull Junction depot, has a fall of over 10 feet, and terminates at the place where No. 6 empties. These grades have reference to the surface of the swales and not to the bottom of the ditches. Under these circumstances, it seems clear that these ditches, with the exception of No. 8, only help to accelerate-the flow of surface waters and that the defendant company was within its *343legal rights in ridding its right of way of such waters in the manner in which it did.
About 2 miles north of Hull Junction is a deep, spongy formation over a mile in width from north to south, and several miles in length from east to west. This formation is created, as the proofs indicate, by the growth of new moss on top of the old. As the new moss dies it forms another layer which adds to the height of the formation. In this way the formation is gradually built up so that the very deepest and wettest part of the entire swamp may attain a higher altitude than any other part of the wet territory. This formation is an absorbent of water through which very little percolates. Such was the condition on either side of the Hibbing Branch. This formation constitutes what is referred to as the Divide. This divide embraces many deep holes or moss-hags which are full of water. To drain or lower the water in these moss-hags along its right of way, the defendant cut a ditch from within the divide south along the west side of its roadbed to Ditch No. 8 which allowed water to flow south and then east toward Sand Creek.
The plaintiff concedes that the borrow pits referred to do not collect enough water to keep the ditches running during the dry seasons. He claims that permanent waters from the swamp get into the ditches from the swales through which they extend, and swell the volume of water in the creek. This contention is not tenable. While it may be conceded that a landowner has no right to collect surface water into an artificial channel or precipitate it in greatly increased quantities upon his neighbor, to the substantial injury of the latter, yet this is not what the plaintiff complains of. His contention is that, if the company wishes to rid its right of way of surface water, it should have done so by means of short ditches in such a manner as to allow the water to spread out and soak into the swamp land so that a portion thereof might evaporate and the other portion saturate the swamp and finally flow gently into the creek or natural outlet. The creek was the natural drainage outlet for that region. The swales extended from near the right of way increasing in depth as they neared the creek, and constituted natural feeders to that stream. The ditches extended from borrow pits on the right of way *344and were about four feet deep near their sources, decreasing in depth until they reached the termini, where they were of no substantial depth. If the waters from the right of way, turned loose upon the swamp, would partly evaporate and partly find their way along these natural depressions under the surface of the ground, we are unable to understand how these ditches could acquire what we may term permanent water from the bottom of these natural runways.
The water from the divide west of the Hibbing Branch presents a much different proposition. It was very largely confined in the moss-hags. The character of these waters as well as the amount thereof, if any, which reached the plaintiff’s forty, was clearly for the jury under proper instructions.
I am of the opinion, that appellants were entitled to have the jury instructed in effect that the waters from the first 6 ditches mentioned, should not be considered in determining the amount of damages which plaintiff was entitled to recover. At the request of plaintiff the court instructed the jury as follows:
“The laws of this state provide means of establishing drainage ditches so as to drain swamps and marshes such as plaintiff claims existed near Hull Junction and no one has a right to drain a swamp or other permanent body of water onto the land of another or into a natural drain or watercourse so as to flood and injure the land of another.”
For this reason I think a new trial should be granted.